t c memo united_states tax_court michael r olsen and sheila olsen petitioners v commissioner of internal revenue respondent docket no filed date michael r olsen and sheila olsen pro sese christian a speck for respondent memorandum opinion dinan special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the - - year in issue and all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether petitioners are entitled to various business_expense deductions disallowed by respondent ’ petitioners resided in sacramento california on the date the petition was filed in this case during the year in issue petitioner husband petitioner received compensation of dollar_figure from the united_states postal service and dollar_figure from zears painting decorating inc he also received nonemployee compensation of dollar_figure from zears petitioner wife received nonemployee compensation of dollar_figure from joell’s graphics also during this year petitioners were involved with olray corporation which was engaged in motorcycle repair a federal_income_tax return was filed for this corporation for taxable_year reporting gross_receipts or sales of dollar_figure and a loss of dollar_figure no compensation was reported as paid to officers or employees on the corporation’s return ‘respondent concedes the disallowance of a dollar_figure itemized_deduction for casualty and theft losses the applicability of the sec_6651 addition_to_tax for failure to timely file a return was not raised by petitioners as an issue either in the petition or at trial we note however that the record supports respondent’s assertion of the addition_to_tax because the return was signed on date and stamped received by the irs on date all of the adjustments otherwise unaddressed including the correct amount of the addition_to_tax are computational and will be resolved by the court’s holding on the issue in this case petitioners filed a joint federal_income_tax return for taxable_year with this return petitioners filed a schedule c profit or loss from business this schedule named petitioners as proprietors of a business the schedule c business engaged in mgt consulting estimating bkpr petitioners reported the following amounts on this schedule gross_receipts or sales dollar_figure cost_of_goods_sold expenses advertising dollar_figure bad_debts car and truck big_number depreciation big_number insurance office rent or lease big_number repairs and maintenance big_number supplie sec_250 utilities total expenses loss no income was reported on the schedule c as having been received from olray corporation for services rendered by petitioners in the statutory_notice_of_deficiency respondent disallowed the deductions for the car and truck depreciation and repairs and maintenance_expenses petitioners argue that the schedule c business was engaged in a variety of business activities one of which was making deliveries for olray corporation petitioners testified that they maintained separate office space on the premises of olray corporation for conducting the activities of the schedule c business and that the business ventures were separate and q4e- distinct the only evidentiary support provided by petitioners for the disallowed deductions relates to the activities conducted for olray corporation ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business generally are deductible by the individual engaged in the trade_or_business sec_162 a taxpayer generally must keep records sufficient to establish the amounts of the items reported on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs however in the event that a taxpayer establishes that a deductible expense has been paid but that he is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 sec_274 supersedes the cohan doctrine 50_tc_823 affd 412_f2d_201 2d cir as relevant here sec_274 provides that unless the taxpayer complies with certain strict substantiation rules no deduction is allowable for expenses with respect to - - automobiles or other_property used as a means of transportation sec_274 to meet the strict substantiation requirements the taxpayer must substantiate the amount time place and business_purpose of the expenses sec_274 sec_1_274-5t temporary income_tax regs fed reg date with respect to the use of automobiles in order to establish the amount of an expense the taxpayer must establish the amount of business mileage and the amount of total mileage for which the automobile was used sec_1_274-5t b temporary income_tax regs fed reg date the taxpayer may substantiate the amount of mileage by adequate_records or by sufficient evidence corroborating his own statement sec_274 a record of the mileage made at or near the time the automobile was used supported by documentary_evidence has a high degree of credibility not present with a subsequently prepared statement sec_1_274-5t and temporary income_tax regs fed reg date petitioners’ exact relationship to the olray corporation is unclear although petitioner testified that he is the president of the corporation nothing indicates an employment role for petitioner wife nor was the ownership of the corporation explained the expenses at issue seem intricately tied to the corporation thus it is unclear why petitioners claimed the expenses as deductions on their individual_income_tax_return -- - rather than on the corporation’s return we note that a corporation is a separate legal entity and an individual generally may not claim deductions for expenses_incurred by a corporation see 91_tc_713 affd 905_f2d_241 8th cir however we need not decide whether the deductions were those of the corporation or possibly employee business_expenses because we hold that petitioners have not substantiated the expenses the evidence provided to support the deductions for the expenses in issue is comprised of a summary showing mileage for pickup and delivery of motorcycles a summary of repairs and maintenance on a truck and a summary showing the costs associated with a motorcycle for which petitioners claimed depreciation expenses all of the other evidence provided by petitioners as well as their testimony helps to establish that they were involved in the business of olray corporation but does not provide adequate substantiation of any specific expenses ’ we find the mileage summary to be insufficient substantiation under sec_274 because the mileage amounts were not entered at the time the vehicle was used and because they were based on figures in a computer atlas database rather petitioners filed an amended federal_income_tax return for taxable_year but the return was not accepted by respondent this return which was introduced as evidence merely contains uncorroborated assertions by petitioners and does not provide substantiation for any of the amounts in issue - than actual odometer readings we find the summary of truck repairs and maintenance to be insufficient substantiation because the underlying records were not produced and because petitioners have not shown the percentage of business versus personal_use of the truck as required by sec_274 finally we find the summary of motorcycle costs to be insufficient substantiation because it was based solely upon recollection and was not supported by other reliable evidence because petitioners have not substantiated the amounts of the expenses in issue we sustain respondent’s disallowance of the deductions therefor to reflect the foregoing decision will be entered under rule
